DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3-5 of U.S. Patent No. 11,245,958 in view of US PG Pub 2002/0080286 (“Dagtas”).
Instant Application # 16/563,713
US Patent 11,245,958
1. A method comprising: presenting, by a playback device, media content that is provided to the playback device by a media device, wherein the media device receives the media content from a content source; 

encountering, by the playback device, a trigger to replace a replaceable content segment of the media content with a replacement content segment; 


detecting, by the playback device, within an audio signal associated with the media content, a transition from an unmuted state to a muted state; 











based on detecting the transition from the unmuted state to the muted state, determining, by the playback device, that the media device is providing the media content to the playback device in the muted state; and 








responsive to encountering the trigger, and based on the determining that the media device is providing the media content to the playback device in the muted state, presenting, by the playback device, the replacement content segment in the muted state and in place of the replaceable content segment.
1. A method comprising: presenting, by a playback device, media content that is provided to the playback device by a media device, wherein the media device receives the media content from a content source; 

encountering, by the playback device, a trigger to replace a replaceable content segment of the media content with a replacement content segment…;

detecting, by the playback device, within an audio signal associated with the media content, a silent period having a duration that satisfies a threshold condition. However, Dagtas discloses (¶0036, ¶0039) that the device comprises an audio classifier controller that extracts an audio signal and separates the extracted audio signal into discrete audio categories including noise and silence; (¶0045-¶0047) category change detector detects change from noise to silence as shown in Fig. 3.

based on detecting the silent period having the duration that satisfies the threshold condition and determining that the silent period is within the threshold time of the time at which the playback device is scheduled to replace the replaceable content segment, determining, by the playback device, that the media device is providing the media content to the playback device in a muted state; and 

responsive to encountering the trigger, and based on the determining that the media device is providing the media content to the playback device in the muted state, presenting, by the playback device, the replacement content segment in the muted state and in place of the replaceable content segment.
2. The method of claim 1, wherein: detecting the transition comprises detecting the transition using a classifier that is trained using a training data set, and the training data set comprises audio signals that are indicative of mute operations.

Dagtas discloses (¶0036, ¶0039) that the device comprises an audio classifier controller that extracts an audio signal and separates the extracted audio signal into discrete audio categories including noise and silence; (¶0045-¶0047) category change detector detects change from noise to silence as shown in Fig. 3.
3. The method of claim 2, wherein the classifier is configured to process the audio signal and output data indicative of whether or not the audio signal includes a transition from the unmuted state to the muted state.

Dagtas discloses (¶0036, ¶0039) that the device comprises an audio classifier controller that extracts an audio signal and separates the extracted audio signal into discrete audio categories including noise and silence; (¶0045-¶0047) category change detector detects change from noise (unmuted) to silence as shown in Fig. 3.
4. The method of claim 3, wherein: the data comprises a probability, and detecting the transition comprises determining that the probability satisfies a threshold condition.

Dagtas discloses (claim 1) a system for locating boundaries of video programs and commercials comprising: an audio classifier controller capable of receiving at least one audio category of at least one segment of an audio signal, and capable of determining at least one rate of change of said at least one audio category, and capable of locating at least one of said boundaries by comparing said at least one rate of change of said at least one audio category with a threshold value; (¶0055) probabilistic classifier within boundary detector determines the probability that the audio segment within the time window belongs to a particular class.
5. The method of claim 2, wherein the classifier is configured to distinguish audio signals that include muter operations from audio signals that include transitions from noise to silence.

Dagtas discloses (¶0036, ¶0039) that the device comprises an audio classifier controller that extracts an audio signal and separates the extracted audio signal into discrete audio categories including noise and silence; (¶0045-¶0047) category change detector detects change from noise to silence; (¶0047) category change detector also determines when a first portion of the audio signal categorized in a first speaker category ceases and when a second portion of the audio signal categorized in a second speaker category begins; category change detector determines when a speaker category of the audio signal changes; category change detector is capable of determining that an audio signal has changed from a first speaker to a second speaker.
6. The method of claim 1, wherein: the playback device comprises a television, and presenting the replacement content segment comprises presenting the replacement content segment using a media player.
3. The method of claim 1, wherein the playback device comprises a television, and wherein presenting the replacement content segment comprises presenting a replacement advertisement using a media player.
7. The method of claim 6, wherein the replacement content segment comprises a replacement advertisement.

3. The method of claim 1, …wherein presenting the replacement content segment comprises presenting a replacement advertisement using a media player.
8. The method of claim 1, wherein: encountering the trigger comprises determining that the playback device is presenting a first segment occurring immediately prior to a second segment, and the second segment is designated to be replaced with the replacement content segment.
4. The method of claim 1, wherein encountering the trigger comprises determining that the playback device is presenting a first segment occurring immediately prior to a second segment, wherein the second segment is designated to be replaced with the replacement content segment.
9. The method of claim 1, wherein: the replacement content segment is a first advertisement, and the replaceable content segment is a second advertisement.
5. The method of claim 4, wherein the replaceable content segment is a first advertisement, and wherein the replacement content segment is a second advertisement.
10. The method of claim 1, wherein the replacement content segment is stored in a local cache of the playback device.
1. A method comprising:…wherein the replacement content segment is stored in a local cache of the playback device.
Claims 11-20 comprises similar language as above claims.
See similar claims as shown above.

	Based on the above analysis, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify claims of Instant Application by detecting transition to muted state using a classifier that detects different operations as taught by Dagtas in order to locate the boundaries of video programs and the boundaries of commercials within a video data stream (Dagtas - ¶0014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0012938 to Kosslyn (“Kosslyn”) in view of US PG Pub 2002/0080286 to Dagtas (“Dagtas”) and US PG Pub 2016/0148334 to Petrovic (“Petrovic”).
Regarding claim 1, “A method comprising: presenting, by a playback device, media content that is provided to the playback device by a media device, wherein the media device receives the media content from a content source” reads on a method where the media device receives first main media segment and plays the received first main media segment (abstract, ¶0003) disclosed by Kosslyn and represented in Fig. 1 (element 31).  Kosslyn further discloses (¶0028) that the media device receives media content segment from the media delivery server (first source).
As to “encountering, by the playback device, a trigger to replace…the media content with a replacement content segment” Kosslyn discloses (¶0005, ¶0006, ¶0031, ¶0035) that the sponsored content/advertisement segments (replacement content segment), placed in proximity to media content segments (first media segment), are identified and provided using a sponsor server as represented in Fig. 1 (element 41); (¶0040, ¶0042) the device detects the ending of video/media content segment and the beginning of video advertisement as represented in Fig. 2.
As to “responsive to encountering the trigger, and based on the determining that the media device is providing the media content to the playback device in the muted state, presenting, by the playback device, the replacement content segment in the muted state…” Kosslyn discloses (¶0006, ¶0075) that the system determines a first interstitial media segment to be served in proximity to the first main media segment, provides the interstitial/advertisement that match audio level parameters of the main video and displays the advertisement with adjusted audio parameters as represented in Fig. 5.
Kosslyn meets all the limitations of the claim except “detecting, by the playback device, within an audio signal associated with the media content, a transition from an unmuted state to a muted state.”  However, Dagtas discloses (¶0036, ¶0039) that the device comprises an audio classifier controller that extracts an audio signal and separates the extracted audio signal into discrete audio categories including noise and silence; (¶0045-¶0047) category change detector detects change from noise to silence in the audio stream as shown in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kosslyn’s system by detecting transition to muted state using a classifier that detects different operations as taught by Dagtas in order to locate the boundaries of video programs and the boundaries of commercials within a video data stream (Dagtas - ¶0014).
Combination of Kosslyn and Dagtas meets all the limitations of the claim except “replace a replaceable content segment of the media content with a replacement content segment.”  However, Petrovic discloses (¶0061) that the system provides watermark for the silence period where the watermark is used to replace original advertisement with another advertisement.
As to “based on detecting the transition from the unmuted state to the muted state, determining, by the playback device, that the media device is providing the media content to the playback device in the muted state” Petrovic discloses (¶0062-¶0063) that the original audio provided by the source/STB to the TV set can be muted from the noise to detect audio silence which indicates it is time for advertisement insertion/replacement.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kosslyn’s system by determining that the media device is providing the media content in the muted state based on detecting the transition to the muted state as taught by Petrovic in order to use alternative technique to identify content by adding watermark to detected silence interval to replace metadata multiplexing techniques (Petrovic - ¶0005).

Regarding claim 2, “The method of claim 1, wherein: detecting the transition comprises detecting the transition using a classifier that is trained using a training data set, and the training data set comprises audio signals that are indicative of mute operations” Dagtas discloses (¶0036, ¶0039) that the device comprises an audio classifier controller that extracts an audio signal and separates the extracted audio signal into discrete audio categories including noise and silence; (¶0045-¶0047) category change detector detects change from noise to silence as shown in Fig. 3.

Regarding claim 3, “The method of claim 2, wherein the classifier is configured to process the audio signal and output data indicative of whether or not the audio signal includes a transition from the unmuted state to the muted state” Dagtas discloses (¶0036, ¶0039) that the device comprises an audio classifier controller that extracts an audio signal and separates the extracted audio signal into discrete audio categories including noise and silence; (¶0045-¶0047) category change detector detects change from noise (unmuted) to silence as shown in Fig. 3.

Regarding claim 4, “The method of claim 3, wherein: the data comprises a probability, and detecting the transition comprises determining that the probability satisfies a threshold condition” Dagtas discloses (claim 1) a system for locating boundaries of video programs and commercials comprising: an audio classifier controller capable of receiving at least one audio category of at least one segment of an audio signal, and capable of determining at least one rate of change of said at least one audio category, and capable of locating at least one of said boundaries by comparing said at least one rate of change of said at least one audio category with a threshold value; (¶0055) probabilistic classifier within boundary detector determines the probability that the audio segment within the time window belongs to a particular class.

Regarding claim 5, “The method of claim 2, wherein the classifier is configured to distinguish audio signals that include muter operations from audio signals that include transitions from noise to silence” Dagtas discloses (¶0036, ¶0039) that the device comprises an audio classifier controller that extracts an audio signal and separates the extracted audio signal into discrete audio categories including noise and silence; (¶0045-¶0047) category change detector detects change from noise to silence; (¶0047) category change detector also determines when a first portion of the audio signal categorized in a first speaker category ceases and when a second portion of the audio signal categorized in a second speaker category begins; category change detector determines when a speaker category of the audio signal changes; category change detector is capable of determining that an audio signal has changed from a first speaker to a second speaker.

Regarding claim 6, “The method of claim 1, wherein: the playback device comprises a television, and presenting the replacement content segment comprises presenting the replacement content segment using a media player” Kosslyn discloses (¶0023) that the media device is a smart TV, and (¶0031, ¶0055) sponsored content segment/advertisement is provided to the media device using a media player as represented in Fig. 1 (element 29A).

Regarding claim 7, “The method of claim 6, wherein the replacement content segment comprises a replacement advertisement” Petrovic discloses (¶0061) that the system provides watermark for the silence period where the watermark is used to replace advertisement.

Regarding claim 8, “The method of claim 1, wherein: encountering the trigger comprises determining that the playback device is presenting a first segment occurring immediately prior to a second segment, and the second segment is designated to be replaced with the replacement content segment” combination of Kosslyn and Petrovic teaches this limitation, where Kosslyn discloses (¶0043) that the device determines a last frame 122 of the first video segment right before the inserted advertisement as represented in Fig. 2B (elements 120, 122, 150), and Petrovic discloses (¶0061) that the system provides watermark for the silence period where the watermark is used to replace advertisement.

Regarding claim 11, see rejection similar to claim 1.

Regarding claim 12, see rejection similar to claim 2.

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 14, see rejection similar to claim 4.

Regarding claim 15, see rejection similar to claim 5.

Regarding claim 16, see rejection similar to claim 6.

Regarding claim 17, see rejection similar to claim 7.

Regarding claim 18, see rejection similar to claim 8.

Regarding claim 20, see rejection similar to claim 1.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kosslyn in view of Dagtas and Petrovic as applied to claims 1 and 11 above, and further in view of US PG Pub 2015/0350694 to Meembat (“Meembat”).
Regarding claim 9, combination of Kosslyn, Dagtas, and Petrovic meets all the limitations of the claim except “The method of claim 1, wherein: the replacement content segment is a first advertisement, and the replaceable content segment is a second advertisement.”  However, Meembat discloses (¶0050-¶0052, ¶0072, ¶0073, claim 24) that the device receives/displays media stream, where the device, when triggered by the timing cue, replaces original content item (advertisement) with a predetermined content item (replacement advertisement) and plays the modified stream with the predetermined content item instead of original content item as represented in Figs. 2 and 4.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kosslyn’s system by replacing content segment and presenting replaced content segment in place of original segment as taught by Meembat in order to present tailored advertisements for specific geographically and/or demographically defined target audiences (¶0007).

Regarding claim 10, combination of Kosslyn, Dagtas, and Petrovic meets all the limitations of the claim except “The method of claim 1, wherein the replacement content segment is stored in a local cache of the playback device.” However, Meembat discloses (¶0050-¶0052, ¶0072, ¶0073, claim 24) that the device receives/displays media stream, where the device, when triggered by the timing cue, replaces original content item (advertisement) with a predetermined content item (replacement advertisement) and plays the modified stream with the predetermined content item instead of original content item as represented in Figs. 2 and 4; (¶0045, ¶0046, ¶0072) the insertable/predetermined content item is received and stored locally in the device.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kosslyn’s system by replacing content segment and presenting replaced content segment in place of original segment as taught by Meembat in order to present tailored advertisements for specific geographically and/or demographically defined target audiences (¶0007).

Regarding claim 19, see rejection similar to claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0142538 to Duvall
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425